DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,3,4,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over STOFFREGEN DE 20 2009 002 015 U1
CLAIM 1
	STOFFREGEN discloses a structure (FIG 1) comprising:
		a floor system (FIG 2),
		a framework secured to the floor system, the framework comprising:
			a plurality of corner posts (66,68,70,72), 
			a pair of upper end posts (48,50),
			a pair of upper side posts (44,46),
		a CEILING PAN SECURED TO THE FRAMEWORK (FIG 1), and 
		a plurality of walls secured to the framework, each wall comprising a plurality of panels (16). 

STOFFREGEN does not disclose how each panel is secured to at least one adjacent panel along the vertical edge.
It would have been obvious to one having ordinary skill in the art the time of the invention to secured adjacent vertical panel edges to provide an environmentally sealed enclosure. 
			
CLAIMS 2,3
	STOFFREGEN discloses the multipurpose relocatable structure of claim 1, wherein the floor system
comprises:
a plurality of side beams;
a plurality of end beams;
a plurality of treadplate support members;
a plurality of perimeter treadplate support members; and
a treadplate secured to the plurality of treadplate support members and the plurality of
perimeter treadplate support members,
wherein the plurality of side beams and the plurality of end beams are configured in a
substantially rectangular configuration, and	
wherein the plurality of perimeter treadplate support members and the plurality of
treadplate support members are secured to the plurality of side beams and to the plurality of end
beams (FIG. 2).	

CLAIM 4
	STOFFREGEN discloses the multipurpose relocatable structure of claim 3.
STOFFREGEN does not disclose wherein the floor system further
comprises at least two conduits, each conduit having a substantially rectangular cross-section,
configured to provide at least two forklift apertures for moving the multipurpose relocatable
structure.
	The Examiner takes official notice. There are many types of containers or structures configured with the capability for a forklift to lift the container. It would have been obvious to one having ordinary skill in the art to configure a structure for a forklift to lift the structure, to transport it to an alternate location. 
CLAIM 7
	STOFFREGEN discloses the multipurpose relocatable structure of claim 1, further comprising:
an end door positioned within an end wall of the plurality of walls; and double side doors positioned within a side wall of the plurality of walls (FIG. 1, 22,24).
CLAIM 8
	STOFFREGEN discloses the multipurpose relocatable structure of claim 1, wherein the plurality of walls are less than 90 in height (it is obvious that the corner posts determine the height of the structure. It would be obvious to one having ordinary skill in the art to make the corner posts to the desired height).
Allowable Subject Matter
Claims 14-20 allowed.
Claims 5,6,9-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 23, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836